DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on July 11, 2022.
3.	Claims 1-20 have been amended.
4.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

5.	The information disclosure statement (IDS) submitted on 7/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11 and 16 (a computer-implemented method, a system and a non-transitory machine-readable storage medium respectively) recite training, by a model to generate a send-time model, the training utilizing training data defined by features related to information about users and responses of the users to previous communications to the users, the generated send-time model being configured to determine a time range for sending communication to users; receiving, a communication request to send a communication to a first user; determining, based on first information about the first user, a first time range for sending the communication to the first user, the determined first time range beginning with a begin time and ending with an end time; and causing, the communication to be sent to the first user within the determined first time range by increasing a priority of the communication from a relatively lower priority at the begin time of the determined first time range to a relatively higher priority to the end time of the determined first time range.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a processor for performing the determination of optimal communication scheduling and a machine learning module for generating a send-time model that determines a time for sending communications to users, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of collecting information and embedding information amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2, 4-6, 10, 12, 14-15, 17 and 19-20, these claims recite limitations that further define the same abstract idea noted in claims 1, 11 and 16. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 3, 13 and 18, these claims recite limitations that further define the abstract idea noted in claims 1, 11 and 16. In addition, they recite the additional elements of collecting information and embedding information performed by the processor, are merely tools for collecting and embedding metadata. The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 7-9, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of presenting information about time and providing validation of presentation information, determining frequency and channel for sending information and combining all the information to determine communication strategy which can be performed by a processor, recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartlaub et al. (U.S. Pub. No. 2016/0132934) (hereinafter ‘Hartlaub’) in view of Zhang et al. (U.S. Pub. No. 2021/0126885) (hereinafter ‘Zhang’) and further in view of Sawabe (U.S. Pub. No. 2005/0129036).

Claims 1, 11 and 16:  Hartlaub discloses a computer-implemented method, a system and a non-transitory machine-readable storage medium comprising:
training, by one or more processors, a model to generate a send-time model, the training utilizing training data defined by features related to information about users and responses of the users to previous communications to the users, the generated send-time model being configured to determine a time range for sending communication to users, Hartlaub teaches during timing operation, the system may determine when to send the message. This may include a specific time or a window of time (e.g., delivered optimally to the user over the next 4 hours). Optimal time and device choice considerations may include one or more of the following: 1) checking the recent events the user has performed and which device the user was on (e.g., add to shopping cart-based campaigns may be sent to the same device); 2) if the device or channel is available for this user (e.g., has the user opted into push notifications); 3) how frequently a user is using each device during the window (e.g., the user chooses an iPhone while on the train going home but an iPad after arriving home); 4) how frequently a user completes the desired action on the particular device or device type (e.g., the user is three times more likely to complete a purchase on an iPad versus an iPhone); 5) based on recent events, has the user upgraded the device to a newer one (e.g., if the user switched from the iPhone 5 to an iPhone 6 but remains reachable on both, the system may choose to transfer the messaging to the iPhone 6); 6) how frequently a user completes the desired action at different periods during the time window (e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (see at least paragraphs 0006, 0033-0038, 0041 and 0067);
receiving, by the one or more processors, a communication request to send a communication to a first use, Hartlaub teaches customized user profiles can be created from the indications of user activity with the one or more mobile devices and the event activity. In some embodiments, the customized user profiles include time profiles of usage of the one or more mobile devices. A request can be received, at the mobile marketing platform, to initiate a marketing campaign and may include an initial timeframe and frequency of the marketing campaign. In response, the marketing campaign can be automatically launched and the mobile marketing platform may access the customized user profiles and individually select a message to send, a send time for the message, and a target device for each user in a subset of users based on the customized user profiles. Once a message is sent lo a user, the customized user profiles may be updated to indicate when and/or which message was sent (see at least paragraphs 0006 and 0041);
determining, by the send-time model and based on information about the first user, a first time range for sending the communication to the first use, the determined first time range beginning with a begin time and ending with an end time, Hartlaub teaches customized user profiles can be created from the indications of user activity with the one or more mobile devices and the event activity. In some embodiments, the customized user profiles include time profiles of usage of the one or more mobile devices. A request can be received, at the mobile marketing platform, to initiate a marketing campaign and may include an initial timeframe and frequency of the marketing campaign. In response, the marketing campaign can be automatically launched and the mobile marketing platform may access the customized user profiles and individually select a message to send, a send time for the message, and a target device for each user in a subset of users based on the customized user profiles. Once a message is sent lo a user, the customized user profiles may be updated to indicate when and/or which message was sent (see at least paragraphs 0006, 0024, 0034-0035, 0041 and 0067);  and 
causing, by the one or more processors, the communication to be sent to the first user within the determined first time range, Hartlaub teaches customized user profiles can be created from the indications of user activity with the one or more mobile devices and the event activity. In some embodiments, the customized user profiles include time profiles of usage of the one or more mobile devices. A request can be received, at the mobile marketing platform, to initiate a marketing campaign and may include an initial timeframe and frequency of the marketing campaign. In response, the marketing campaign can be automatically launched and the mobile marketing platform may access the customized user profiles and individually select a message to send, a send time for the message, and a target device for each user in a subset of users based on the customized user profiles. Once a message is sent lo a user, the customized user profiles may be updated to indicate when and/or which message was sent (see at least paragraphs 0006, 0024, 0034-0036 and 0041).  
While Hartlaub teaches all the limitations mentioned above, Hartlaub is silent on machine-learning program.  However, Zhang teaches a machine learning program, Zhang teaches send time optimization technologies for sending messages to users. The send time optimization technologies provide personalized recommendations for sending messages to individual subscribers taking into account the delay and/or lag between the send time and the time when a subscriber engages with a sent message. A machine learning (ML) approach is used to predict the optimal send time to send messages to individual subscribers for improving message engagement. The personalized recommendations are based on unique characteristics of each user's engagement preferences and patterns; and further teaches a machine learning (ML) approach is used to predict the best send time to send individual messages to individual subscribers for improving message engagement. This approach automatically discovers hidden factors underneath message and send time engagements/interactions, and leverages crowd opinion for subscribers that do not have sufficient data. The ML model makes personalized recommendations based on the unique characteristics of each user's engagement preferences and patterns, accounts for the time between the send time and open time, which typically varies from subscriber to subscriber, and deals with historical feedback that is generally incomplete and skewed towards a small set of send hours (see at least the Abstract and paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Hartlaub to modify to include a machine learning program as taught by Zhang to predict the best time to send individual messages in order to improve message engagement (see at least paragraph 0009).  
While Hartlaub teaches the limitations mentioned above, Hartlaub is silent on increasing a priority of the communication from a relatively lower priority at the begin time of the determined first time range to a relatively higher priority prior to the end time of the determined first time range.  However, Sawabe teaches a range which the random time can take may be set such that a possibility that the random time becomes short as the priority of the to-be-sent packet increases, wherein the higher the priority of the packet is, the shorter the wait time of the packet becomes (see at least paragraphs 0011, 0012 and 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Hartlaub to modify to include the teaching of Sawabe in order to provide a packet communication terminal capable of reliably sending a high priority packet (see at least paragraph 0010).

Claims 2, 12 and 17:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method, system and non-transitory machine-readable medium according to claims 1, 11 and 16, and Hartlaub further teaches wherein the features of the training data include at least one of email data, text of email body, text of email subject, recipient Internet Protocol (IP) addresses, flags indicating if recipients read the previous communications, flags indicating if recipients selected a link in the previous communications, flags indicating if recipients unsubscribed to messages from a sender in response to the previous communications, or times when recipients engaged with the previous communications,  Hartlaub teaches mobile marketing platform can include various components such as a mobile engagement engine to create user profiles for groups of people (e.g., single individuals, business entities, or other groupings) based on stream based analytics keeping track of a user's attributes and usage history.  Furthermore, Hartlaub teaches marketing platform can use these user profiles to send relevant personalized marketing messages via many channels. For example, campaigns of personalized marketing messages may be sent by push notifications, in-app messages, SMS messages, application inbox notifications, web push notifications, email, or any other delivery mechanism (see at least paragraphs 0031 and 0038).

Claims 3, 13 and 18:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method, system and non-transitory machine-readable medium according to claims 1, 11 and 16, and Hartlaub further teaches further comprising:
before the training, collecting information about the users and the responses of the users to the previous communications, Hartlaub teaches during timing operation, the system may determine when to send the message. This may include a specific time or a window of time (e.g., delivered optimally to the user over the next 4 hours). Optimal time and device choice considerations may include one or more of the following: 1) checking the recent events the user has performed and which device the user was on (e.g., add to shopping cart-based campaigns may be sent to the same device); 2) if the device or channel is available for this user (e.g., has the user opted into push notifications); 3) how frequently a user is using each device during the window (e.g., the user chooses an iPhone while on the train going home but an iPad after arriving home); 4) how frequently a user completes the desired action on the particular device or device type (e.g., the user is three times more likely to complete a purchase on an iPad versus an iPhone); 5) based on recent events, has the user upgraded the device to a newer one (e.g., if the user switched from the iPhone 5 to an iPhone 6 but remains reachable on both, the system may choose to transfer the messaging to the iPhone 6); 6) how frequently a user completes the desired action at different periods during the time window (e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (see at least paragraphs 0006, 0024, 0033-0038 and 0041); and 
embedding the collected information into vectors to generate the training data for the model, Hartlaub teaches a cloud-based processing architecture that may be used in various embodiments of the present technology. As illustrated in FIG. 3, processing architecture includes device tracking queue to track device activity and event tracking queue to track events. Application engine event processor 315 receives data regarding the device activity and various events associated with users and can merge the data in queue 320 until it can be stored in datastore 325. The data may be stored as part of user profiles, user credentials, and/or device profiles. In addition, application engine event processor 315 can queue the device and event data in aggregation queue 330 before sending it to aggregator 335 where the data is aggregated and used to generate various models and statistical profiles 340 of the aggregated user base. Campaign engine 345 can use these statistical models 340 to generate targeted campaigns, which can be queued in the outbound message queue before being transferred to various email servers 235, push services 240 or other channels (not shown in FIG. 2) for distribution (see at least paragraphs 0024 and 0033 and see also figure 3).

Claims 4, 14 and 19:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method, system and non-transitory machine-readable medium according to claims 1, 11 and 16, and Hartlaub further teaches wherein the responses of the users to the previous communications include an indication of whether the users read the previous communications and an indication of whether the users selected a link in the previous communications, Hartlaub teaches during timing operation, the system may determine when to send the message. This may include a specific time or a window of time (e.g., delivered optimally to the user over the next 4 hours). Optimal time and device choice considerations may include one or more of the following: 1) checking the recent events the user has performed and which device the user was on (e.g., add to shopping cart-based campaigns may be sent to the same device); 2) if the device or channel is available for this user (e.g., has the user opted into push notifications); 3) how frequently a user is using each device during the window (e.g., the user chooses an iPhone while on the train going home but an iPad after arriving home); 4) how frequently a user completes the desired action on the particular device or device type (e.g., the user is three times more likely to complete a purchase on an iPad versus an iPhone); 5) based on recent events, has the user upgraded the device to a newer one (e.g., if the user switched from the iPhone 5 to an iPhone 6 but remains reachable on both, the system may choose to transfer the messaging to the iPhone 6); 6) how frequently a user completes the desired action at different periods during the time window (e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (see at least paragraphs 0006, 0024, 0033-0038 and 0041).

Claims 5, 15 and 20:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method, system and non-transitory machine-readable medium according to claims 1, 11 and 16, and Hartlaub further teaches wherein the determined first time range for sending the communication is defined by at least one of a range of times, a day of the week, a weekday, and a weekend, Hartlaub teaches in FIG. 4, during creation operation 405 a sender creates a campaign. In accordance with various embodiments, the sender can name the campaign and specify when and how often the campaign will run (e.g., a one-time campaign as soon as possible). During creation operation 405 the sender can optionally define additional filters (e.g., purchases <5) which may be used to select which people should be included in the campaign. The sender may also set a send time to be optimal over a period of time (e.g., 4 hours from campaign start) and/or define one or more messages (e.g., two push messages). Once completed, the sender can initiate (or launch) the campaign during initiation operation 410 (see at least paragraphs 0034-0038 and 0041).

Claim 6:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method according to claim 1, and Hartlaub further teaches wherein the first information about the first user includes profile information of the first user and responses of the first user to previous communications to the first user, Hartlaub teaches during timing operation, the system may determine when to send the message. This may include a specific time or a window of time (e.g., delivered optimally to the user over the next 4 hours). Optimal time and device choice considerations may include one or more of the following: 1) checking the recent events the user has performed and which device the user was on (e.g., add to shopping cart-based campaigns may be sent to the same device); 2) if the device or channel is available for this user (e.g., has the user opted into push notifications); 3) how frequently a user is using each device during the window (e.g., the user chooses an iPhone while on the train going home but an iPad after arriving home); 4) how frequently a user completes the desired action on the particular device or device type (e.g., the user is three times more likely to complete a purchase on an iPad versus an iPhone); 5) based on recent events, has the user upgraded the device to a newer one (e.g., if the user switched from the iPhone 5 to an iPhone 6 but remains reachable on both, the system may choose to transfer the messaging to the iPhone 6); 6) how frequently a user completes the desired action at different periods during the time window (e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (see at least paragraphs 0006, 0024, 0033-0038 and 0041).

Claim 7:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method according to claim 1, and Hartlaub further teaches further comprising:
presenting, to a sender of the communication to the first user, the determined first time range, Hartlaub teaches in FIG. 4, during creation operation 405 a sender creates a campaign. In accordance with various embodiments, the sender can name the campaign and specify when and how often the campaign will run (e.g., a one-time campaign as soon as possible). During creation operation 405 the sender can optionally define additional filters (e.g., purchases <5) which may be used to select which people should be included in the campaign. The sender may also set a send time to be optimal over a period of time (e.g., 4 hours from campaign start) and/or define one or more messages (e.g., two push messages). Once completed, the sender can initiate (or launch) the campaign during initiation operation 410 (see at least paragraphs 0034-0038, 0041 and 0067); and 
providing a user interface to the sender to validate the sending of the communication to the first user, Hartlaub teaches recording operation 440 then updates the statistics used to determine the success rate for the message the user was sent (e.g., update send count for a particular message) (see at least paragraphs 0032, 0036 and 0039 and see also figure 4).

Claim 8:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method according to claim 1, and Hartlaub further teaches further comprising: determining, by a frequency model, a frequency of communications to be sent to the first user, Hartlaub teaches during timing operation, the system may determine when to send the message. This may include a specific time or a window of time (e.g., delivered optimally to the user over the next 4 hours). Optimal time and device choice considerations may include one or more of the following: 1) checking the recent events the user has performed and which device the user was on (e.g., add to shopping cart-based campaigns may be sent to the same device); 2) if the device or channel is available for this user (e.g., has the user opted into push notifications); 3) how frequently a user is using each device during the window (e.g., the user chooses an iPhone while on the train going home but an iPad after arriving home); 4) how frequently a user completes the desired action on the particular device or device type (e.g., the user is three times more likely to complete a purchase on an iPad versus an iPhone); 5) based on recent events, has the user upgraded the device to a newer one (e.g., if the user switched from the iPhone 5 to an iPhone 6 but remains reachable on both, the system may choose to transfer the messaging to the iPhone 6); 6) how frequently a user completes the desired action at different periods during the time window (e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (see at least paragraphs 0006, 0024, 0033-0038 and 0041); and 
determining a communication strategy for the first user based on the first time range determined by the send-time model and on the frequency of communications determined by the frequency model, Hartlaub teaches using information about a user to determine which people should be included in a campaign and this information may include what actions the user has (or has not) previously taken, demographic information about the user, or other attributes of the user.  FIG. 4 is a flowchart illustrating an example of a set of operations 400 that can be used in a sample campaign with filtering and optimal time delivery in accordance with some embodiments of the present technology. These operations allow for both person and device targeting (see at least paragraphs 0034, 0036 and 0038 and see also figure 4).

Claim 9:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method according to claim 1, and Hartlaub further teaches further comprising: determining, by a channel model, a best channel for sending communications to the first user, Hartlaub teaches during timing operation, the system may determine when to send the message. This may include a specific time or a window of time (e.g., delivered optimally to the user over the next 4 hours). Optimal time and device choice considerations may include one or more of the following: 1) checking the recent events the user has performed and which device the user was on (e.g., add to shopping cart-based campaigns may be sent to the same device); 2) if the device or channel is available for this user (e.g., has the user opted into push notifications); 3) how frequently a user is using each device during the window (e.g., the user chooses an iPhone while on the train going home but an iPad after arriving home); 4) how frequently a user completes the desired action on the particular device or device type (e.g., the user is three times more likely to complete a purchase on an iPad versus an iPhone); 5) based on recent events, has the user upgraded the device to a newer one (e.g., if the user switched from the iPhone 5 to an iPhone 6 but remains reachable on both, the system may choose to transfer the messaging to the iPhone 6); 6) how frequently a user completes the desired action at different periods during the time window (e.g., historically, has the user tended to purchase more frequently at 6 p.m. or 5 p.m.); and/or 7) how many activities the user has been performing over the past few days or weeks (see at least paragraphs 0006, 0024, 0033-0038 and 0041); and 
determining a communication strategy for the first user based on the first time range determined by the send-time model and on the frequency of communications determined by the frequency model, Hartlaub teaches using information about a user to determine which people should be included in a campaign and this information may include what actions the user has (or has not) previously taken, demographic information about the user, or other attributes of the user.  FIG. 4 is a flowchart illustrating an example of a set of operations 400 that can be used in a sample campaign with filtering and optimal time delivery in accordance with some embodiments of the present technology. These operations allow for both person and device targeting (see at least paragraphs 0034, 0036 and 0038 and see also figure 4).

Claim 10:  Hartlaub in view of Zhang and further in view of Sawabe disclose the computer implemented method according to claim 1, and Hartlaub further teaches wherein the communication is at least one of an email message or a Short Message Service (SMS) message, Hartlaub teaches mobile marketing platform can include various components such as a mobile engagement engine to create user profiles for groups of people (e.g., single individuals, business entities, or other groupings) based on stream based analytics keeping track of a user's attributes and usage history.  Furthermore, Hartlaub teaches marketing platform can use these user profiles to send relevant personalized marketing messages via many channels. For example, campaigns of personalized marketing messages may be sent by push notifications, in-app messages, SMS messages, application inbox notifications, web push notifications, email, or any other delivery mechanism (see at least paragraphs 0031 and 0038).

Response to Arguments

12.	Applicant's arguments filed on 07/11/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.

13.	Applicants’ argued that “the claimed machine provides improved functionality.”  Examiner notes that the use of the machine learning component to generate an output, based on inputted data is nothing than outputting a learned functions and further the steps are considered to be known and conventional functions and do not amount to significantly more than the abstract idea claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as performing repetitive calculations (Flook, Bancorp). Further, the claimed step can also be performed by human. Therefore, the claim do not amount to significantly more than the abstract.

14.	Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Duale et al. (U.S. Patent No. 10,715,473) talks about optimized processing of message responses from multiple email recipients. A non-limiting example of the computer-implemented method includes receiving, by a message exchange system having one or more processors, an email message from a sender that is to be transmitted to a plurality of recipients (see at least paragraph 3).
b)	Andrianakou et al. (U.S. Patent no. 10,931,620) talks about a server system receiving a limited time message request from a first member, wherein the message request identifies a second member as the intended recipient and includes an offer. The server system accesses a member profile associated with the second member. The server system determines a message expiration time recommendation based, at least in part, on member profile data of the second member. The server system receives an expiration time selection from the first member. The server system creates a limited time message based on the received message request. The server system transmits the limited time message to the second member (see at least the Abstract).
c)	Klink et al. (U.S. Pub. No. 2021/0184999) talks about building a strong sender reputation, a user may implement an IP warming plan for the IP address. To support automated IP warming, an application may identify a target number of communication messages to transmit from the IP address, retrieve communication information for a target set of devices, generate, for the IP address, a set of transmission thresholds corresponding to a set of time durations for transmitting communication messages based on the target number of communication messages and the communication information, and transmit a set of communication messages based on the set of transmission thresholds (see at least the Abstract).
d)	Vijay et al. (U.S. Pub. No. 2015/0381552) talks about techniques for optimizing a delivery time for the delivery of messages are described. According to various embodiments, a system determines, for each of a plurality of time intervals, a likelihood of a particular member of an online social network service performing a particular member user action on a particular message content item during the corresponding time interval. The plurality of time intervals are then ranked, based on the determined likelihoods corresponding to the plurality of time intervals. Thereafter, a particular time interval is identified from among the plurality of time intervals that is associated with a highest ranking. The particular time interval is then classified as an optimum personalized message delivery time for the particular member( see at least the Abstract).

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             08/24/2022